t c memo united_states tax_court william and penny landvogt petitioners v commissioner of internal revenue respondent docket no filed date william landvogt and penny landvogt pro sese james e schacht for respondent memorandum findings_of_fact and opinion marvel judge on date respondent issued a notice of final_determination disallowing petitioners’ claim_for_abatement of interest with respect to their and taxable years petitioners timely filed a petition under sec_6404 and rule the issue for decision is whether respondent’s denial of petitioners’ claim_for_abatement of interest was an abuse_of_discretion findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference petitioners resided in janesville wisconsin at the time of filing the petition references to petitioner refer to penny landvogt in a letter dated date respondent notified petitioners that their joint federal_income_tax return had been selected for audit respondent later expanded the audit to include petitioners’ and returns during the audit of petitioners’ and returns respondent’s examination focused on whether petitioners engaged in their horse-breeding operation for profit pursuant to sec_183 additionally in the date letter respondent requested a meeting with petitioners in janesville wisconsin on date in order to review petitioners’ records in a reply letter dated date petitioner requested that respondent’s auditor move the audit to madison wisconsin and enclosed a form_2848 power_of_attorney and declaration of 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure representative designating nell ray as petitioners’ representative pursuant to petitioner’s request respondent transferred the case to the madison wisconsin office after receiving respondent’s letter dated date proposing a conference in madison wisconsin ms ray called the auditor kenneth gernetzke and scheduled a conference for date subsequently mr gernetzke canceled the date conference rescheduled the conference for date canceled the date conference and then rescheduled the conference for date mr gernetzke and ms ray attended the date conference in addition to the conference held on date ms ray and mr gernetzke met to review petitioners’ records on date before petitioners replaced ms ray with a new representative michael ellsworth on date at this point mr ellsworth requested time to assemble additional information regarding petitioners’ case mr ellsworth and mr gernetzke eventually discussed the case over the telephone on date in a report issued on date respondent determined that petitioners’ horse-breeding operation was not an activity engaged in for profit and disallowed the related losses petitioners claimed on schedule c profit or loss from business the milwaukee appeals_office appeals sent a letter to petitioners dated date notifying petitioners that appeals would soon arrange a conference on date appeals returned petitioners’ case to the irs examination_division for further development on date petitioners signed form_872 consent to extend the time to assess tax extending the period of limitations for to date on date appeals officer john m mcnamee held telephone conferences with petitioners ms ray and mr ellsworth and scheduled an appeals_conference for date in milwaukee wisconsin petitioners later canceled the appeals_conference and apparently did not reschedule in a letter dated date appeals officer mcnamee offered petitioners a settlement on date petitioners again changed representatives replacing mr ellsworth with david grams an attorney mr grams notified appeals officer mcnamee of the change via facsimile on date on or about date and date mr grams and appeals officer mcnamee engaged in telephone conferences but did not arrive at a settlement agreement subsequently on date mr grams signed form 872-a special consent to extend the time to assess tax extending the period of limitations indefinitely for and sometime during or appeals officer mcnamee agreed to provide petitioners with additional time in which to demonstrate that the horse-breeding operation could be profitable in a letter to petitioners dated date appeals officer mcnamee noted that he had not received correspondence from petitioners or their representatives for awhile and drew the conclusion that the horse-breeding operation had not met petitioners’ profitability projections appeals officer mcnamee also gave petitioners days to respond to an enclosed settlement proposal which petitioners did not accept on date respondent issued a notice_of_deficiency to petitioners on date petitioners filed a petition with this court contesting the deficiencies shortly thereafter in a letter dated date mr grams notified appeals officer mcnamee that he no longer would serve as petitioners’ representative petitioners’ deficiency case was tried on date in milwaukee wisconsin this court decided in landvogt v commissioner t c summary opinion filed date that petitioners did not engage in their horse-breeding operation for profit in and on date respondent sent to petitioners respondent’s computation for entry of decision and a proposed decision the rule computation at this time petitioners hired donald bailey a certified_public_accountant to assist them while working on the rule computation mr bailey discovered that respondent’s determination failed to include as schedule a itemized_deductions property taxes formerly claimed by petitioners on their schedules f profit or loss from farming once informed of the matter respondent adjusted petitioners’ liabilities accordingly after several sets of revisions on date petitioners sent to respondent the rule computation and indicated in an accompanying letter that petitioners did not agree to the interest amounts on date respondent submitted the rule computation to this court and on date this court entered a decision upholding the deficiencies on date respondent assessed the deficiencies and assessed interest in the amounts of dollar_figure for dollar_figure for and dollar_figure for petitioners filed form_843 2on date this court issued a notice of filing of computation under rule advising petitioners to file their notice of objection by date petitioners filed petitioners’ computation for entry of decision and notice of objection to respondent’s proposal on date objecting solely to the amount of interest shown as due claim_for_refund and request for abatement on date requesting that respondent abate the entire amount of interest assessed by respondent on date in a letter dated date respondent disallowed petitioners’ claim for interest abatement which decision petitioners promptly appealed in a letter to respondent dated date on date respondent issued to petitioners a notice of final_determination denying their request for abatement of interest for and in the notice of final_determination respondent found that there were no errors or delays during the period from date to the present relating to the performance of a ministerial_act on date petitioners filed a timely but imperfect petition for review of respondent’s failure to abate interest in petitioners’ amended petition filed on date petitioners alleged irs did not correctly apply the law in regard to assessment of tax there was an unnecessary delay in assessing the tax due to irs management failures and the original assessment was not correct and not corrected until by irs attorney james schacht 3the record indicates that petitioners requested on their form_843 that respondent abate the deficiencies in their income taxes together with the interest assessed by respondent on date opinion under sec_6404 the commissioner may abate part or all of an assessment of interest on any deficiency or payment of income_tax to the extent that any error or delay in payment is attributable to erroneous or dilatory performance of a ministerial_act by an officer_or_employee of the irs a ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and occurs during the processing of a taxpayer’s case after all the prerequisites to the act such as conferences and review by supervisors have taken place see 113_tc_145 sec_301_6404-2t b temporary proced admin regs fed reg date in contrast a decision concerning the proper application of federal tax law or other applicable federal or state laws is not a ministerial_act sec_6404 was amended by the taxpayer bill of right sec_2 publaw_104_168 and 110_stat_1457 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial or ministerial acts the amendment applies to interest accruing with respect to deficiencies for taxable years beginning after date and is inapplicable to the instant case 5the final regulations under sec_6404 were issued on date and generally apply to interest accruing with respect to deficiencies or payments of tax described in sec_6212 for taxable years beginning after date see sec_301 d proced admin regs as a result sec_301_6404-2t temporary proced admin regs fed reg date applies and is effective for interest accruing with respect to deficiencies for those taxable years beginning after date but before date see id at par c see sec_301_6404-2t b temporary proced admin regs fed reg date the mere passage of time does not establish error or delay in performing a ministerial_act lee v commissioner supra pincite when congress enacted sec_6404 congress did not intend that taxpayers use the provision to routinely avoid the payment of interest rather congress intended abatement of interest only where failure to do so would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 sec_6404 affords a taxpayer relief only if no significant aspect of the error or delay can be attributed to the taxpayer in addition interest may be abated only after the commissioner has contacted the taxpayer in writing about the deficiency or payment in question see sec_6404 this court may order an abatement of interest if respondent’s failure to abate interest was an abuse_of_discretion sec_6404 in order to prove an abuse_of_discretion petitioners must show that respondent exercised discretion arbitrarily capriciously or without sound basis in fact or law rule a woodral v commissioner t c 6in this case respondent’s first contact with petitioners was the date letter we now consider each of petitioners’ arguments in turn a respondent’s application of federal tax law petitioners contend that respondent did not properly apply the law in regard to assessment of tax when assessing petitioners’ income_tax liabilities and that respondent’s failure to abate interest on this basis was an abuse_of_discretion respondent’s decisions with respect to the application of federal tax law however are not ministerial acts sec_301 2t b temporary proced admin regs fed reg date accordingly we reject this argument b delays in the processing of petitioners’ case petitioners also argue that respondent caused unnecessary delays during the processing of their case by twice canceling meetings with ms ray and generally behaving in a dilatory manner respondent contends that to the extent any delays occurred petitioners were primarily responsible and regardless no delays occurred with respect to respondent’s performance of ministerial acts even assuming as petitioners allege that an excessive_amount of time has elapsed since the audit’s inception the mere passage of time does not necessarily establish that respondent delayed in performing ministerial acts see lee v commissioner supra pincite denny’s auto sales inc v commissioner tcmemo_2002_266 petitioners have not identified any specific delays attributable to respondent other than the two meeting cancellations on both occasions when mr gernetzke decided to cancel the meetings with ms ray he exercised judgment and discretion and therefore did not perform ministerial acts we find no evidence supporting petitioners’ contention that respondent’s failure to abate interest on this basis was an abuse_of_discretion c accuracy of the amount of petitioners’ income_tax liabilities according to petitioners’ third argument respondent inaccurately classified and evaluated information provided by petitioners during the audit and failed to state the correct amount of petitioners’ income_tax liabilities from the very beginning petitioners assert that these errors entitled them to an abatement of interest and thus respondent’s failure to abate was an abuse_of_discretion we disagree for the reasons set forth below contrary to petitioners’ assertions respondent’s classification and evaluation of information during an audit requires judgment or discretion and is not a ministerial_act see sec_301_6404-2t b temporary proced admin regs fed reg date the remaining allegation made by petitioners focuses on respondent’s computation of petitioners’ income_tax liabilities in the notice_of_deficiency when computing those liabilities respondent did not allow as itemized_deductions the property taxes originally deducted by petitioners on their schedules f even assuming that this was a ministerial_act for purposes of interest abatement respondent’s error must have contributed to errors or delays in petitioners’ payment of the liabilities see sec_6404 see also hawksley v commissioner tcmemo_2000_354 douponce v commissioner tcmemo_1999_398 the record indicates that respondent’s original disallowance of deductions for the property taxes had no effect on petitioners’ payment of their income_tax liabilities petitioners have never attempted to pay any portion of the liabilities nor do petitioners contend that they would have paid had they known earlier the correct amount moreover once petitioners learned of the correct total of their income_tax liabilities during discussions of the rule computation petitioners still made no payment attempts and even disputed the deficiency amounts on their form_843 accordingly we conclude that any delays in petitioners’ payment of their income_tax liabilities were not attributable to any error by respondent in performing a ministerial_act and that respondent’s denial of petitioners’ claim_for_abatement of interest was not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
